Citation Nr: 1710207	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  13-10 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for right foot plantar fasciitis.

2.  Entitlement to a compensable rating for left foot plantar fasciitis.

3.  Entitlement to service connection for a right shoulder disability, to include right shoulder impingement syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1981 to October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the Veteran's description of chronic right shoulder pain, the Board has broadened the Veteran's claim as reflected on the title page to ensure consideration of all diagnoses of record.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

In May 2016, the Veteran and his Spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks compensable ratings for bilateral foot plantar fasciitis.  His testimony before the Board in May 2016 indicates a worsening of his bilateral foot plantar fasciitis since his last VA examination in February 2013.  During his hearing before the Board, the Veteran asserted that he is in constant pain which increases with standing.  See Transcript at 5.  Further, he indicated that he takes 60 mg of morphine and Lortab for his back condition, but they do not help with his bilateral foot pain.  Id.  In addition, he rated his bilateral foot pain as 10/10.  See id. at 7.  Because the evidence suggests that the Veteran's bilateral foot plantar fasciitis may have worsened since his last VA examination, an updated examination to address the current severity of the Veteran's bilateral foot disability is necessary.  Further, the Veteran stated that he would obtain an examination and opinion from a private podiatrist.  See id. at 14-17, 35.  The record was held open for 60 days for the Veteran to submit additional evidence.  See id. at 2.  In July 2016, the Veteran requested an additional 60 days to gather new and material evidence.  To date, the Veteran has not provided additional medical evidence, including any records from a private podiatrist.  On remand, any outstanding medical records should be secured.

Regarding the claim for service connection for right shoulder impingement syndrome, the Veteran was afforded a VA examination in December 2012.  The examiner opined that the Veteran's right shoulder condition was not caused by or the result of shoulder strain for which he was treated while on active duty.  The examiner's rationale was that there is no medical nexus between right shoulder impingement syndrome and shoulder strain.  The examiner did not discuss the Veteran's in-service treatment for subchondral cysts in the right acromioclavicular (AC) joint, erosion in right clavicle, and AC joint arthritis.  

The Board finds that the December 2012 VA examiner's opinion is inadequate because the examiner did not provide a sufficient rationale for her opinion and she did not discuss the Veteran's in-service treatment for subchondral cysts in the right AC joint, erosion in right clavicle, and AC joint arthritis.  See 38 C.F.R. § 4.2 (2016) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two).  Thus, the Board finds that an addendum opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for increased ratings for bilateral foot plantar fasciitis and service connection for right shoulder impingement syndrome, to include all VA and non-VA medical records.  Obtain any outstanding records from any private podiatrist identified by the Veteran, and any outstanding records from Atmore Community Hospital.  Obtain any outstanding VA medical records.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  
2.  After receiving all outstanding records, schedule the Veteran for a VA examination by a VA podiatrist to determine the current severity of his bilateral foot plantar fasciitis.  The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examiner must indicate these records have been reviewed.  All appropriate testing must be conducted and complaints and clinical manifestations must be reported in detail.  The examiner must describe the nature, current severity, and all symptoms associated with bilateral foot plantar fasciitis.

In addition, the examiner is to state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral plantar fibromatosis is secondary to his service-connected bilateral foot plantar fasciitis.  That is, state whether the Veteran's bilateral plantar fibromatosis is proximately due to, the result of, or aggravated by his bilateral foot plantar fasciitis.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation of the Veteran's bilateral plantar fibromatosis is found, the examiner must attempt to establish a baseline level of severity of that bilateral foot disability prior to aggravation by the service-connected bilateral foot plantar fasciitis.

The examiner's report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, he or she must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then obtain an addendum opinion from a VA orthopedist to determine the etiology of the Veteran's right shoulder disability.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  The electronic claims file, and a copy of this remand, must be provided to and reviewed by the examiner.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any right shoulder disability found to be present, to include right shoulder impingement syndrome, had its onset in service or is otherwise related to service.  

For any right shoulder arthritis found to be present, state whether it is at least as likely as not (50 percent or greater probability) that the disease manifested within one year of separation from military service.

In addressing the foregoing questions, the examiner must discuss the Veteran's in-service treatment for subchondral cysts in the right AC joint, erosion in right clavicle, and AC joint arthritis.

A complete rationale for all opinions must be provided.  In the rationale, the examiner must address the Veteran's lay statements, to include his testimony before the Board.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

6.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if the issues of entitlement to compensable ratings for his service-connected bilateral foot plantar fasciitis, and entitlement to service connection for a right shoulder disability may be granted.  The Veteran should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



